Citation Nr: 1339674	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain and degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for a left leg nerve condition associated with chronic lumbosacral strain and degenerative disc disease of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine and left leg nerve disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to November 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO increased the rating for chronic lumbosacral strain, degenerative disc disease of the lumbar spine from 10 percent to 20 percent, effective September 23, 2008, and granted secondary service connection for a left leg nerve condition associated with chronic lumbosacral strain, degenerative disc disease of the lumbar spine and assigned an initial rating of 10 percent, effective September 23, 2008.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  

Because the Veteran disagreed with the initial rating assigned following the award of secondary service connection for his left leg nerve condition associated with chronic lumbosacral strain, degenerative disc disease of the lumbar spine, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  

As explained in more detail, below, the Board has also characterized the appeal as encompassing the matter of entitlement to a TDIU due to service-connected disabilities, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  The Veteran's Virtual VA electronic folder was reviewed in connection with this appeal.

For the reasons expressed below, the claims on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Remand is required since further development is necessary prior to adjudicating the Veteran's claims on appeal, and prior to adjudicating the TDIU claim raised by the record.  38 C.F.R. § 19.9 (2013).  

On VA orthopedic and neurological examination opined that the Veteran's left leg nerve condition was etiologically related to his service-connected chronic lumbosacral strain and degenerative disc disease of the lumbar spine.  However, a peripheral nerves examination has not been afforded the Veteran to obtain findings needed to fully evaluate the Veteran's left leg nerve condition.  In particular, there is no information indicating whether the Veteran's left leg nerve condition manifested as complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Nor did the examiner note whether the Veteran's condition manifested as incomplete paralysis of mild, moderate, moderately severe, or severe (with marked muscular atrophy) levels.  This information is essential to determine the proper rating for the Veteran's left leg nerve condition, and the absence of this information requires a remand.  

In addition, to ensure that the record reflects the current severity of the Veteran's service-connected chronic lumbosacral strain and degenerative disc disease of the lumbar spine and left leg nerve condition associated with chronic lumbosacral strain and degenerative disc disease of the lumbar spine, the Board finds that more contemporaneous examination, with findings responsive to the applicable rating criteria, are needed to properly evaluate these disabilities.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Accordingly, the RO should arrange for the Veteran to undergo VA spine and neurological examinations, by appropriate physicians, at a VA medical facility.   The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (a), (b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Further, the record includes a February 2009 statement from the Veteran indicating that he has not been able to work since October 2008 due to constant back pain.  The Veteran raised this argument while seeking an increased rating for service-connected disability, and thus the matter of entitlement to a TDIU due to service-connected disabilities, is raised in the record.  The RO should also obtain a medical opinion as to whether the Veteran is rendered unemployable solely as a result of his service-connected disabilities.  The examiner should clearly opine whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

Prior to accomplishing the VA examinations discussed above, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

The RO should obtain all pertinent, outstanding treatment and evaluation records from VA facilities currently identified in the record-here, to include the Sacramento VA Medical Center (VAMC).  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain how to establish entitlement to a TDIU due to the disabilities under consideration.  The RO should also request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent private treatment records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims.  

As a final point, the Board notes that, on remand, a copy of the Veteran's service medical records must also be provided to him.  A formal finding of unavailability for the service medical records was entered into the claims file in December 2006.  The Veteran requested a copy of his service medical records in September 2008, and the RO informed the Veteran in January 2009 that it thoroughly searched for the records with the information received, and no such records were found.  However, the claims file currently includes the Veteran's service medical records that were received at the RO in June 2011.  As such, the Veteran should be provided a copy of his service medical records pursuant to his earlier request.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Provide to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to service-connected lumbar spine and left leg nerve disabilities.

2.  Provide to the Veteran a copy of his service medical records pursuant to his September 2008 request..  

3.  Obtain from all pertinent VA facility(ies), to include the Sacramento VAMC, all outstanding , pertinent records of evaluation and/or treatment of the Veteran since November 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the RO furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

In the letter, inform the Veteran of the information and evidence needed to support a claim for TDIU due to service-connected lumbar spine and left leg nerve disabilities. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical professional, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of the spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his chronic lumbosacral strain, degenerative disc disease of the lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.  

Based on the examination findings, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the September 2008 claim for increase, the Veteran's service-connected chronic lumbosacral strain and degenerative disc disease of the lumbar spine disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological of his left leg by an appropriate medical professional, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render all findings needed to evaluate the Veteran's left leg nerve condition associated with chronic lumbosacral strain, degenerative disc disease of the lumbar spine .  

In particular, the examiner should indicate whether that condition results in disability comparable to  complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  If complete paralysis is not shown, the examiner should also indicate whether the Veteran has mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, or severe incomplete paralysis (with marked muscular atrophy) of the left leg.  

Based on consideration of the examination findings and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since filing of the February 2009 claim for service-connection, the Veteran's service-connected left leg nerve condition associated with chronic lumbosacral strain, degenerative disc disease of the lumbar spine disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

7.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, along with copies of relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

In particular, the physician should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment.  

Then, based on examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected lumbar spine disability and associates left leg nerve condition, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent evidence on this point, to include the Veteran's assertions.  

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for translation of any additional document(s)), readjudicate the claims for higher ratings  on appeal and the claim of entitlement to TDIU in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include, with respect to each claim for higher rating, consideration of whether staged rating is appropriate).  

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


